DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
2.	Applicant's arguments filed 10/02/2020 have been fully considered but they are not persuasive. 
On pages 7-8 of the amendment, Applicant argued that Hang is not an analogous art and that nothing in Hang teaches sending or not sending video frames to a client, and that the sending over the channel 35 is at a constant bit rate.
Both Craig and Hang teaches video compression and frame skipping to control data rate; therefore, they are in the same field of endeavor, which means Hang is an analogous art.  In addition, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Craig clearly teaches sending video frames to the client (paragraph 0042, the method and system transmit the generated video-game content to a user device for display). On the other hand, Hang is used to teach sending or not sending video frames over a channel (col. 7 lines 1-3, skip the appropriate number of frames before encoding is performed, since the skipped frames are not quantized; therefore, they are not sent over channel 35 to the remote decoder; see also col. 6 line 48- col. 7 line 20, which teach that other frames are quantized and sent over channel 35).  

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, 10-12 and 15-16 of U.S. Patent No. 10,155,160.  Although the claims at issue are not identical, they are not patentably distinct from each other because ‘160 claims are more narrow and therefore anticipates the instant claims.

5.	Claims 1-4 and 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21 of U.S. Patent No. 8,881,215.  Although the claims at issue are not identical, they are not patentably distinct from each other because ‘160 claims are more narrow and therefore anticipates the instant claims.

6.	Claims 1-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/812,187 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘187 claims are more narrow and therefore anticipates the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Craig et al. (US 2007/0009043) hereinafter “Craig” in view of Hang et al. (US 5,710,595) hereinafter “Hang”.
As per claim 1, Craig discloses a computer-implemented method, comprising:
receiving a request from a client of a user for playing a video game (paragraph 0046, The application server 114 and one or more of the game servers 116 may provide video-game content corresponding to one or more video games ordered by one or more users); 
executing, at a server, the video game responsive to control inputs received from the client to generate a sequence of video frames for a video output of the video game (paragraphs 0036 and 0046, The application server 114 and one or more of the game servers 116 may provide video-game content corresponding to frames and/or fields of one or more video games ordered by one or more users); and 
However, Craig does not explicitly disclose determining, periodically, a data rate for a channel for communicating with the client, the data rate for the channel varies over time; 
identifying a target data rate for transmitting video frames for display on the client;
sending a first video frame and a second video frame that immediately follows the first video frame within the sequence of video frames to the client if the data rate is determined to be at or above the target data rate and sending the first video frame and 
In an analogous art, Hang discloses determining, periodically, a data rate for a channel for communicating with the client, the data rate for the channel varies over time (col. 5 lines 4-10, channel rate R, which can be changed as taught in step 108 of fig. 2); 
identifying a target data rate for transmitting video frames for display on the client (bit budget value as shown in table 1; col. 6 lines 1-25);
sending a first video frame and a second video frame that immediately follows the first video frame within the sequence of video frames to the client if the data rate is determined to be at or above the target data rate and sending the first video frame and not sending the second video frame to the client if the data rate is determined to be below the target data rate (col. 6 line 48- col. 7 line 16). 
Therefore, it would have been obvious for one having skill in the art at the time of invention to modify the teaching of Craig, by using frames skipping method of Hang, in order to provide a more consistently clear displayed video signal while maintaining simplicity and lower cost (Hang, col. 2 lines 29-30), also frame skipping allows more storage locations in the encoder buffer 26 to become available for encoding subsequent frames. With more storage locations, a lower Q-step value can be used and consequently a more accurate, less compressed estimation of a subsequent frame of a digital signal can be made (Hang, col. 4 lines 8-14). 
claim 2, Hang discloses wherein sending the first video frame includes compressing the first video frame and then transmitting the first video frame to the client and wherein not sending the second video frame includes not compressing the second video frame and not transmitting the second video frame to the client (col. 7 lines 1-16; col. 5 lines 47-49). 
As per claim 3, arguments analogous to those applied for claim 2 are applicable for claim 3. 
As per claim 4, Craig and Hang disclose the computer-implemented method of claim 1, wherein the second video frame is not sent to the client when the first video frame takes longer than a frame time to transmit, the frame time being one divided by a frame rate (Craig; paragraph 0091, one or more P frames containing only empty and/or skipped predictive macro-blocks (or alternately, containing a plurality of empty and/or skipped predictive macro-blocks) may be transmitted during a short time period (e.g., about 1 millisecond of an approximately 33.33 millisecond frame period), thereby preventing decoder 1914 (FIG. 19) underflow. The update information may then be transmitted in a P frame over a time period that exceeds one frame period, and in some cases is two or more frame periods. For example, three nearly empty P frames (corresponding to a previous frame of video) may be transmitted and then a P frame containing the update information (i.e., corresponding to the current frame of video) may be transmitted over approximately 3 to 3.9 frame periods, thereby keeping the data rate bounded. When this approach is used, the STB 140 (FIG. 1) may update the television 138 (FIG. 1) in a manner that reduces image changes and/or discontinuities. For example, the frame of 
As per claim 5, Craig discloses wherein the client, when not receiving the second video frame, is configured to display the first video frame during a frame time during which the second video frame would have been displayed (paragraph 0091, The update information may then be transmitted in a P frame over a time period that exceeds one frame period, and in some cases is two or more frame periods. For example, three nearly empty P frames (corresponding to a previous frame of video) may be transmitted and then a P frame containing the update information (i.e., corresponding to the current frame of video) may be transmitted over approximately 3 to 3.9 frame periods, thereby keeping the data rate bounded. When this approach is used, the STB 140 (FIG. 1) may update the television 138 (FIG. 1) in a manner that reduces image changes and/or discontinuities. For example, the frame of video may be updated incrementally (as update information is received) or after all the update information is received). 
As per claim 6, Craig discloses wherein displaying the first video frame during the frame time during which the second video frame would have been displayed reduces a frame at the client (since less frame are transmitted and displayed, therefore, the frame rate is reduced). 
As per claim 7, arguments analogous to those applied for claim 4 are applicable for claim 7. 
claim 8, arguments analogous to those applied for claims 4-6 are applicable for claim 8. 
As per claim 9, arguments analogous to those applied for claim 6 are applicable for claim 9. 

10.	Claims 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Craig et al. (US 2007/0009043) in view of Hang et al. (US 5,710,595) in further view of Krishnamurthy et al. (US 6,754,241) hereinafter “Krishnamurthy”.
As per claim 10, Craig and Hang disclose the computer-implemented method of claim 1; however, Craig or Hang do not explicitly disclose wherein audio data is configured to continue to be transmitted when video frames are not transmitted.
In the same field of endeavor, Krishnamurthy discloses audio data is configured to continue to be transmitted when video frames are not transmitted (Abstract and col. 17 lines 30-40).
Craig, Hang and Krishnamurthy are in the same field of endeavor and they teach all the claimed elements, therefore, it would have been obvious for one having skill in the art at the time of invention to combine their teachings using known techniques to yield predictable results. 
As per claim 11, arguments analogous to those applied for claim 10 are applicable for claim 11. 
claim 12, arguments analogous to those applied for claims 4-6 and 10 are applicable for claim 12; in addition, Craig and Hang discloses generating a plurality of video frames (Craig; Abstract and paragraph 0015. Hang; col. 7 lines 17-49); initiating a sending of each one of the plurality of video frames to a client (Craig; paragraph 0054. Hang; col. 7 lines 17-49), each of the video frames that is sent is compressed (Craig; Abstract. Hang; col. 7 lines 17-49). 
As per claim 13, arguments analogous to those applied for the first and the fourth limitations of claim 1 are applicable for claim 13. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/Primary Examiner, Art Unit 2482